DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20160237640, hereinafter Carpenter, already of record) in view of Wang (US 9056676, hereinafter Wang ‘676, already of record), and further in view of Tofte et al. (US 9563201, hereinafter Tofte).
Regarding claim 1 (Currently amended), Carpenter teaches a shovel communications system comprising: 
a multicopter configured to fly over a work site of a shovel or a neighborhood thereof in response to an operation command (See at least Carpenter: Fig. 7; ¶0050 ll. 11-12);
an operation apparatus configured to wirelessly transmit a first radio signal corresponding to the operation command to the multicopter when the operation command to the multicopter is input to the operation apparatus, and to output information when receiving the information from the multicopter as a second radio signal (See at least Carpenter: Fig. 9 and ¶0062 ll. 12-16); and
move in the work site and perform work using the end attachment in the work site (See at least Carpenter: Fig. 4 and 7, elements 15 and 38 ; Para. 0062), …
wherein the operation apparatus is placed outside the shovel on which the relay is mounted (See at least Carpenter: Fig. 14-15), and…
Yet, Carpenter does not explicitly teach:
the relay being configured to wirelessly receive the first radio signal from the operation apparatus and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive the second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus,
… 
the relay is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter.
However, in the same field of endeavor, Wang ‘676 teaches:
the relay (See at least Wang ‘676: Fig. 13, element 1330) being configured to wirelessly receive the first radio signal from the operation apparatus and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive the second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus (See at least Wang ‘676: col. 47 lines 60-65, col. 47 lines 15-19),…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a shovel communications system of Carpenter, to (see at least Wang ‘676: col. 48 lines 14-15).
Yet, Carpenter in combination with Wang ‘676 does not explicitly teach:
the relay is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter.
However, in the same field of endeavor, Tofte teaches:
the relay is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter (see at least Tofte: Fig. 4A).
It would have been obvious to one of ordinary skill in the art to include in a shovel communications system of Carpenter in combination with Wang ‘676 with displaying SOC as taught by Tofte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will show the battery level.	

Regarding claim 6, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel communications system of claim 1. Wang ‘676 further teaches:
an additional multicopter configured to fly in response to an operation command (See at least Wang ‘676: col. 41 lines 66-67),
wherein the relay is configured to relay a radio signal communicated between the multicopter and the additional multicopter (See at least Wang ‘676: col. 41 lines 25-30).
(see at least Wang ‘676: col. 40 lines 28-29).

Regarding claim 9, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel communications system of claim 1. Carpenter further teaches:
the multicopter includes an imaging device configured to capture image data (See at least Carpenter: ¶0063 lines 1-2),
the multicopter is configured to transmit the captured image data to the operation apparatus (See at least Carpenter: ¶0063 lines 12-14),
the operation apparatus includes a display screen (See at least Carpenter: Fig. 15), and
the operation apparatus is configured to display an image on the display screen based on the image data received from the multicopter (See at least Carpenter: ¶0063 lines 12-14).

Regarding claim 10 (Currently amended), Carpenter teaches 
A shovel comprising;
an end attachment  (See at least Carpenter: Fig. 1); and…
… placed outside the shovel on which the relay is mounted (See at least Carpenter: Fig. 14-15)…
…wherein the shovel is configured to move in a work site and perform work using the end attachment in the work site (See at least Carpenter: Fig. 1), and…
Yet, Carpenter does not explicitly teach:
a relay configured to wirelessly receive a first radio signal corresponding to an operation command to a multicopter from an operation apparatus … and wirelessly transmit the received first 
…
the relay is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter.
However, in the same field of endeavor, Wang ‘676 teaches:
a relay configured to wirelessly receive a first radio signal corresponding to an operation command to a multicopter from an operation apparatus … and wirelessly transmit the received first radio signal to the multicopter and to wirelessly receive a second radio signal from the multicopter and wirelessly transmit the received second radio signal to the operation apparatus (See at least Wang ‘676: Fig. 13, col. 47 lines 60-65; col. 47 lines 15-19),…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a shovel of Carpenter, to incorporate relay, as taught by Wang ‘676, for the benefit of improving communication quality and reliability (see at least Wang ‘676: col. 48 lines 14-15).
Yet, Carpenter in combination with Wang ‘676 does not explicitly teach:
the relay is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter.
However, in the same field of endeavor, Tofte teaches:
the relay is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter (see at least Tofte: Fig. 4A).
It would have been obvious to one of ordinary skill in the art to include in a shovel communications system of Carpenter in combination with Wang ‘676 with displaying SOC as taught by Tofte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will show the battery level.	

Regarding claim 12, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel of claim 10. Wang ‘676 further teaches:
wherein the relay is configured to relay the first radio signal and the second radio signal in multiple stages via a relay mounted on another shovel (See at least Wang ‘676: Fig. 13; col. 47 ll. 15-30).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a shovel communications system of Carpenter, to incorporate relay, as taught by Wang ‘676, for the benefit of improving communication quality and reliability (see at least Wang ‘676: col. 48 lines 14-15).

Regarding claim 13 (Currently amended), Wang ‘676 teaches a multicopter comprising:
a communications device configured to wirelessly receive a first radio signal wirelessly transmitted by an operation apparatus, via a relay … and to wirelessly transmit a second radio signal to (See at least Wang ‘676: Fig. 13, col. 58 line 16-30, col. 59 lines 29-45).
Yet, Wang ‘676 does not explicitly teach:
…mounted on a shovel, the operation apparatus being placed outside the shovel on which the relay is mounted , the shovel including an end attachment and being configured to move in a work site and perform work using the end attachment in the work site…
wherein the communications device is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter.
However, in the same field of endeavor, Carpenter teaches:
…mounted on a shovel, the operation apparatus being placed outside the shovel on which the relay is mounted (See at least Carpenter: Fig. 14-15), the shovel including an end attachment and being configured to move in a work site and perform work using the end attachment in the work site (See at least Carpenter: Fig. 4 and 7, elements 15 and 38 ; Para. 0062)…
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multicopter of Wang ‘676 with the shovel of Carpenter in order to provide unique vantage points to monitor the earth working equipment products and monitor the products without inhibiting the operation of the earth working equipment or endangering personnel (See at least Carpenter: Para. 0009).
Yet, Wang ‘676 in combination with Carpenter does not explicitly teach:
wherein the communications device is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter.
However, in the same field of endeavor, Tofte teaches:
wherein the communications device is further configured to wirelessly receive a third radio signal from the multicopter, the third radio signal including information to be displayed on a display device, the information to be displayed on the display device including information on a state of charge of a battery mounted on the multicopter or information on a maximum flight time of the multicopter (see at least Tofte: Fig. 4A).
It would have been obvious to one of ordinary skill in the art to include in a shovel communications system of Carpenter in combination with Wang ‘676 with displaying SOC as taught by Tofte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will show the battery level.	

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676 and Tofte as applied to claim 1 above, and further in view of Wang et al. (US 20170146990, hereinafter Wang990, already of record).
Regarding claim 3, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel communications system of claim 1. Wang ‘676 further teaches:
at least one additional … relay configured to relay the first radio signal and the second radio signal communicated between the operation apparatus and the multicopter (See at least Wang ‘676: col. 47 ll. 15-30),
(See at least Wang ‘676: col. 47 ll. 15-30),
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shovel communications system of Carpenter, to incorporate relay, as taught by Wang ‘676, for the benefit of improving communication quality and reliability (see at least Wang ‘676: col. 48 lines 14-15).
Yet, Carpenter in combination with Wang ‘676 does not explicitly teach:
at least one additional shovel…
	However, in the same field of endeavor, Wang990 teaches:
at least one additional shovel (see at least Wang990: Fig. 2 Element 240)…
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the shovel communication system of Carpenter in combination with Wang ‘676 by the at least one additional machine/shovel of Wang990 for the purpose of further augmenting wireless communication and satellite positioning for machines/shovels at a worksite (see at least Wang990: abstract lines 1-2).

Regarding claim 4, Carpenter in combination with Wang ‘676, Tofte and Wang990 teaches the shovel communications system of claim 3. Wang ‘676 further teaches:
wherein the multicopter is configured to select a shovel from among the shovel (See at least Wang ‘676: Fig. 13) and the at least one additional shovel (See at least Wang ‘676: Fig. 13) based on a radio field strength of a radio wave from each of the shovel and the at least one additional shovel, and to communicate with the operation apparatus through the selected shovel (See at least Wang ‘676: col. 48 lines 14-22).
(See at least Wang ‘676: col. 47 lines 33-34).

Regarding claim 5, Carpenter in combination with Wang ‘676, Tofte and Wang990 teaches the shovel communications system of claim 3. Wang990 further teaches:
at least two shovels among the shovel and the at least one additional shovel are configured to perform radio communications with each other, and the multicopter includes a relay configured to relay a radio signal communicated between the at least two shovels (See at least Wang990: ¶0027 ll. 12-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the shovel communications system of Carpenter in combination with Wang ‘676  by the communication relay UAVs of Wang990 in order to alleviate weak wireless communication between machines/shovels and to their off board remote controller (See at least Wang990: ¶0027).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676 and Tofte as applied to claim 1 above, and further in view of Sopper et al. (US 9409645, hereinafter Sopper, already of record).
Regarding claim 7, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel of claim 1. 
Yet, Carpenter in combination with Wang ‘676 and Tofte does not explicitly teach:

However, in the same field of endeavor, Sopper teaches:
the operation apparatus is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the multicopter, and the multicopter is configured to output an audio based on received audio data (See at least Sopper: col. 9 ll. 6-13).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the shovel communications system of Carpenter in combination with Wang ‘676 and Tofte by the technique of receiving audio by operation apparatus/video conference equipment, transmitting audio to the UAV, and then the UAV outputting the audio as taught by Sopper, in order to engage with one or more participants at a remote location (See at least Sopper: col. 2 ll. 26-27).

Regarding claim 8, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel of claim 1. 
Yet, Carpenter in combination with Wang ‘676 and Tofte does not explicitly teach: 
the multicopter is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the operation apparatus, and the operation apparatus is configured to output an audio based on received audio data.
	However, in the same field of endeavor, Sopper teaches:
the multicopter is configured to receive an audio that is input thereto, and to transmit audio data based on the input audio to the operation apparatus, and the operation apparatus is configured to output an audio based on received audio data (See at least Sopper: col. 9 lines 11-13).
(See at least Sopper: col. 2 ll. 26-27).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Wang ‘676 and Tofte as applied to claim 1 above, and further in view of Carrier et al. (US 6798343, hereinafter Carrier, already of record).
Regarding claim 14, Carpenter in combination with Wang ‘676 and Tofte teaches the shovel of claim 1. Carpenter further teaches: 		
…the multicopter (See at least Carpenter: ¶0050 ll. 11-12).
Yet, Carpenter in combination with Wang ‘676 and Tofte does not explicitly teach:
wherein the relay is configured to amplify the wirelessly received first radio signal and wirelessly transmit the amplified first radio signal…
	However, in the same field of endeavor, Carrier teaches:
wherein the relay is configured to amplify the wirelessly received first radio signal and wirelessly transmit the amplified first radio signal (See at least Carrier: col. 12 ll. 63 - col. 13 ll. 5)…
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the shovel communications system of Carpenter in combination with Wang ‘676 and Tofte by the radio signal amplification technique of Carrier for the purpose of extending a radio broadcasting range (See at least Carrier: col. 12 ll. 54 - col. 13 ll. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663